PER CURIAM.
Appellant challenges an order of the Construction Licensing Board requiring him to satisfy a judgment against him pursuant to section 489.129(l)(r), Florida Statutes (1997). He claims that the judgment resulted from an arbitration proceeding of which he was not given notice and that he was not a qualifier for the company involved in the arbitration. Appellant sought to vacate the judgment, but his request was denied. Section 489.129(l)(r) only requires proof that appellant, as a licensee or a qualified licensee for a business organization, failed to satisfy a judgment, related to contracting, within a reasonable time. Thus, whether appellant was a qualifier for the company was irrelevant. The civil judgment was entered against McNulty personally, satisfying the statutory requirements. We must therefore affirm the Construction Licensing Board’s order.
WARNER, FARMER and TAYLOR, JJ., concur.